995 So.2d 570 (2008)
UNITEAMERICA, INC., d/b/a Gary Moulton Auto Center, Appellant,
v.
FARMERS AND MERCHANTS BANK, Appellee.
Nos. 1D07-4900, 1D07-4902.
District Court of Appeal of Florida, First District.
September 15, 2008.
Rehearing Denied December 3, 2008.
H. Richard Bisbee, Bill Reeves, and Patrick R. Frank, Tallahassee, for Appellant.
Mary Kay Simpson and Marc A. Peoples, Guilday, Tucker, Schwartz & Simpson, P.A., Tallahassee, for Appellee.
BARFIELD, J.
We find no merit to this appeal. Furthermore, we conclude that appellant and its attorneys knew or should have known that the arguments made in the briefs were not supported by the material facts and applicable law. Consequently, we AFFIRM the trial court's challenged rulings and GRANT the appellee's motions for *571 appellate attorney fees under section 57.105, Florida Statutes (2005). On remand, the trial court shall determine the proper amount of the attorney fees for handling this appeal and shall then apportion the fees between appellant and its attorneys according to the procedure set out in section 57.105, Florida Statutes (2005).
ALLEN, and KAHN, JJ., concur.